CHIEF JUSTICE
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                           (214) 712-3450
 MOLLY FRANCIS                                                                        lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                            GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                              BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                  gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                       FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                           (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                              INTERNET
 BILL WHITEHILL
                                                                                      HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                          December 10, 2015

     Shelly T. Greco
     Eberstein & Witherite, LLP
     3100 Monticello Ave., Suite 500
     Dallas, TX 75205

     Vanessa Rosa
     Thompson, Coe, Cousins & Irons, LLP
     700 N. Pearl St., 25th Floor
     Dallas, TX 75201

     Re: Matthew Goggans v. Tonia Marie Ford; 05-14-01239-CV

     Dear Attorneys:

     Enclosed is corrected page 2 for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     At the bottom of page 2 the word sufficient has been changed to insufficient.


     Please replace pages 2, of your previous copy with the enclosed.


     Sincerely,




     Lisa Matz
     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk